Citation Nr: 9925824	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The appellant had duty in the Louisiana National Guard for 23 
years with relevant active duty service in July 1983 and July 
1990.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


FINDING OF FACT

There is no medical evidence of record that the appellant 
currently has a back disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself in 
service and is identified as such in service and the 
appellant presently has the same condition; or (2) a disease 

manifests itself during service but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and medical evidence relates the 
symptomatology to the appellant's present condition.  Rose v. 
West, 11 Vet. App. 169, 171 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The appellant's relevant service medical records reveal that 
he was involved in a motor vehicle accident in July 1983.  
The records reveal that the appellant was operating a 5-ton 
tractor with a 12-ton trailer which overturned.  Medical 
records noted a mild sprain of the cervical spine, and 
recommended light duty for 48 hours.  In a medical report 
dated in August 1983, it was noted that the appellant was 
"progressing well and should have no permanent disability."  
The appellant was discharged from medical hold on August 30, 
1983, and returned to full duty.  Periodic examinations dated 
in August 1986 and March 1990 found no abnormalities of the 
spine.

Thereafter, in July 1990, the appellant was again involved in 
a motor vehicle accident while on active duty.  The appellant 
was operating a 2.5-ton mess cargo truck when the rear of his 
truck was hit by a larger truck causing him to lose control 
and turn the vehicle over.  Medical records report that the 
appellant complained of pain in his back, neck, and left leg.  
An examination in August 1990, revealed tenseness of the 
paraspinal muscular structure controlling the lumbar spine, 
with normal lordotic curve.  Motions of the back were limited 
in flexion, with right and left lateral motions complete, but 
painful.  Straight leg raising was to 90 degrees bilaterally 
with pain at the posterior aspect of the left leg at 
approximately 60 degrees.  Reflexes of the lower extremity 
were normal, bilaterally, although there was sciatic 
tenderness present on the left.  Examination of the neck 
revealed spasm of the muscle structure and tenderness at the 
right trapezius and sternocleidomastoid muscles and motions.  
Anesthesia and paresthesias of the upper extremity, were not 
shown, and there was no weakness of the upper extremity 
muscles.  Reflexes were normal.  An magnetic resonance 
imaging scan conducted in September 1990, 

showed no evidence of disc herniation of the lumbar spine 
area.  A medical report in October 1990, stated that the 
appellant complained of pain, but there were no objective 
findings.  

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
appellant's service medical records which are ordinarily in 
the custody of the government); and (3) a link or nexus 
between the two.  See Caluza, 7 Vet. App. at 506.  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As to what constitutes competent evidence, "[a]s a general 
matter, in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration."  Layno v. Brown, 6 Vet.App. 465, 
469 (1994) (citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992)).  In Savage, the United States Court of Appeals for 
Veterans Claims noted that whether medical evidence was 
needed to demonstrate the existence of a disease "depends on 
the nature of the veteran's present condition, i.e., whether 
it is of a type that requires medical expertise to identify 
it as the same condition as that in service or during a 
presumption period, or whether it can be so identified by lay 
observation."  Savage, 10 Vet.App. at 495.  Lay testimony is 
competent only when it regards symptoms of an injury or 
illness and only so long as it remains centered upon matters 
within the knowledge and personal observations of the 
witness.  See Layno, 6 Vet.App. at 470; see also 

Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  Thus, for 
example, lay testimony is competent to show that an 
individual had difficulty breathing or suffered from flat 
feet.  Id.  However, when a medical condition is not readily 
observable and is not centered upon matters within the 
knowledge and observation of the witness, lay testimony as to 
its existence is not competent, and medical evidence is then 
required.  Epps v. Gober, 9 Vet.App. 341, 344 (1996), aff'd, 
126 F.3d 1464 (Fed. Cir. 1997) (requiring medical evidence to 
show that skin condition caused blood clots that ultimately 
resulted in heart condition).

In the present case, the appellant has submitted statements 
that he injured his back in service and has had back pain 
since that time.  Because his statements relate to symptoms 
that are readily observable, like those of shortness of 
breath or flat feet, and because his statements are centered 
upon matters within his knowledge and personal observation, 
the statements are competent to show that the appellant has 
experienced back pains at various times.  See Layno, 6 
Vet.App. at 470; see also Falzone v. Brown, 8 Vet.App. 398, 
403 (1995).  

Nevertheless, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau, 2 Vet. App. at 143.  The appellant has the burden 
to bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well-grounded claim.  In the instant 
case, the current medical evidence of record is negative for 
a back disorder.  A VA examination conducted in July 1996, 
noted the appellant's complaints of back pain; however no 
evidence of a back disorder was found.  Accordingly, as the 
first element of a well-grounded claim for direct service 
connection, the existence 

of a current disability, has not been shown, service 
connection for a back disorder is not warranted.  See Caluza, 
7 Vet. App. at 506.  


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

